Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons of Allowance
1.		The following is an examiner's statement of reasons for allowance: claims 1 - 14 are allowable over the prior art of record for the reasons as stated in the Applicant’s Argument/Remark filed on February 12, 2021.
Furthermore, none of the prior art of record teaches or fairly suggests that a resource management device in a wireless communication system, the wireless communication system including a primary system network and a secondary system network, the device comprising circuitry configured to collect resource management information of communication resources in at least one of the primary system network, and the secondary system network, the primary system network having a higher priority than the secondary system network regarding a sharing of a communication resource with the secondary system network as long as the sharing does not interfere with an operation of the primary system network, create cluster information according to a cluster policy that describes a group of communication resources for the secondary system network that communicate in links having common attributes and occupy a predetermined bandwidth, wherein in creating the cluster information, the circuitry identifies a bandwidth 
Therefore, the claims 1 - 14 are allowable over the prior art of records.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Yuwen Pan can be reached on 571- 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
J.L
April 7, 2021 
John J Lee


/JOHN J LEE/
Primary Examiner, Art Unit 2649